MEMORANDUM ***
Raquel Del Carmen Del Cid, a native and citizen of El Salvador, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal of the Immigration Judge’s order denying her application for cancellation of removal under 8 U.S.C. § 1229b(b), and denying her request for voluntary departure. We deny in part and dismiss in part the petition for review.
We have jurisdiction under 8 U.S.C. § 1252 to review the denial of cancellation of removal where the BIA’s decision is based on a non-discretionary determination. Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002). We deny the petition because Del Cid gave false testimony at her hearing and is therefore statutorily ineligible for relief. See 8 U.S.C. § 1101(f)(6); See id; Kalaw v. INS, 133 F.3d 1147, 1151 (9th Cir.1997) (holding that under the transitional rules, determination of per se ineligibility is not discretionary).
We lack jurisdiction to review the BIA’s denial of voluntary departure. See 8 U.S.C. § 1229c(f); Montero-Martinez, 277 F.3d at 1144.
We deny as moot petitioner’s motion for stay of removal pending decision of this Court.
PETITION FOR REVIEW DENIED IN PART AND DISMISSED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.